Exhibit 10.1

 

Cascade Corporation

Executive Incentive Plan

FY 2009

 

Overview

 

Key plan objectives are to maximize and build shareholder value.  We believe the
measure with the greatest impact on shareholder value is income before taxes. 
As a result, this plan focuses on this measure with a modifier for individual
contribution.

 

Key Plan Features

 

·                  Awards based on actual performance, not budget.

·                  Based on consolidated income before taxes subject to certain
adjustments (“AIBT”).

·                  Threshold or minimum performance required before Plan pays
any award.

·                  Individual performance (or “how” results are achieved) can
modify the final award.

·                  Upside opportunity for extraordinary performance.

·                  Board discretion to adjust if economic/business conditions
warrant (up to 30% of base salary maximum).

·                  Acquisitions or divestitures having a material impact on plan
metrics will be incorporated using pro-forma business plan data.

 

Plan Metrics/Guidelines

 

Executive incentive payments will be determined based on AIBT and calculated as
follows:

 

·                  Consolidated income before taxes for the fiscal year (per
audited financial statements) (“IBT”).

·                  Add back executive incentive expenses and stock-based
compensation expense included in AIBT.

·                  Adjust for significant non-recurring income or expenses
(i.e., insurance and other litigation settlements, environmental expenses and
asset dispositions).

·                  Adjust for costs related to European restructuring efforts.

 

In addition the following guidelines will apply to the determination of AIBT:

 

·                  All changes in the ABIT metrics are subject to approval by
the Compensation Committee.

·                  Ongoing earnings and losses from acquisitions will be
included.

·                  During the fiscal year in which an acquisition or divestiture
takes place, no change will be made in the ABIT metrics.

·                  In the case of acquisitions or divestitures having a material
impact, pro forma data will be used to determine the appropriate adjustment to
ABIT.

 

--------------------------------------------------------------------------------


 

Award Opportunity

 

A minimum of $55.0 million AIBT must be achieved for executives to receive any
cash incentive.  The target AIBT for incentive purposes is $73.5 million.  From
$55.0 million to $73.5 million each executive will receive a prorata percentage
of their salary in incentive.  From $73.5 million to $88.0 AIBT each executive
will receive an increased prorata percentage of their salary in incentive.  The
maximum incentive available to any executive will be achieved at $88.0 million.

 

Fiscal 2009 Executive Incentive Schedule

 

 

 

Incentive as % of Salary

 

Incentive Payouts

 

 

 

Minimum

 

Target

 

Maximum

 

 

 

 

 

 

 

Position

 

$

55.0

 

$

73.5

 

$

88.0

 

Minimum

 

Target

 

Maximum

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

President/CEO

 

34

%

75

%

150

%

$

183,600

 

$

405,000

 

$

810,000

 

COO

 

29

%

65

%

130

%

87,000

 

195,000

 

390,000

 

CFO/VP

 

25

%

55

%

110

%

56,250

 

123,750

 

247,500

 

VP Human Resources

 

20

%

45

%

90

%

41,000

 

92,250

 

184,500

 

VP Manufacturing

 

23

%

50

%

100

%

42,780

 

93,000

 

186,000

 

 

The Board may adjust the minimum level to reflect Board and
management-determined business goals and strategies.  In addition, the Board has
the discretion to allocate additional award dollars in the event of exceptional
circumstances.

 

Individual Modifier

 

The Compensation Committee has the discretion to modify executive incentive
awards based on individual performance as follows:

 

Outstanding achievement

 

1.2 times

 

Target achievement

 

1.0 time

 

Below target achievement

 

0.8 times

 

 

--------------------------------------------------------------------------------